Citation Nr: 0212815	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-32 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome with hand numbness, a right shoulder disorder, a 
right hand disorder, a skin disorder, a blood disorder, and 
memory loss, each claimed as secondary to exposure to 
herbicide agents in Vietnam.   

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from May 1969 to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Petersburg RO which 
denied the veteran's claims of entitlement to service 
connection for bilateral carpal tunnel syndrome with hand 
numbness, a right shoulder disorder, a right hand disorder, a 
skin disorder, a blood disorder, and memory loss, each 
claimed as secondary to exposure to herbicide agents in 
Vietnam, as well as his claim for service connection for 
PTSD. 

With regard to the claim for service connection for PTSD, the 
Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

Bilateral carpal tunnel syndrome with hand numbness, a right 
shoulder disorder, a right hand disorder, a skin disorder, a 
blood disorder, and memory loss have not been shown to have 
been caused by any incident of service, including as 
secondary to exposure to herbicide agents in Vietnam.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome with hand numbness, a right 
shoulder disorder, a right hand disorder, a skin disorder, a 
blood disorder, and memory loss are not due to disease or 
injury that was incurred in or aggravated by service; nor may 
be presumed to have been incurred in service or to be due to 
any exposure to herbicides therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection 

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).  Service incurrence will be presumed 
for certain chronic diseases, such as arthritis and 
cardiovascular-renal disease including hypertension, if they 
are manifest to a compensable degree within the year after 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116.  During the pendency of the veteran's 
claim, there was a change in this statute.  In Karnas v. 
Derwinski, 1 Vet. App. at 312-13, the United States Court of 
Appeals for Veterans Claims (CAVC) held that, when there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.

Formerly, Section 1116(a)(3), title 38, United States Code, 
provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

38 U.S.C.A. § 1116(a)(3) (West 1999). 

In McCartt v. West, 12 Vet. App. 164 (1999), the CAVC, held 
that an appellant must submit evidence of exposure to Agent 
Orange during service when there is no evidence that the 
appellant has developed one of the enumerated diseases under 
38 C.F.R. § 3.309(e) (2001).

A new law, the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), has 
amended the provisions of 38 U.S.C.A. § 1116, in pertinent 
part, by expanding the presumption of exposure to herbicides 
to include all Vietnam veterans, not just those who have a 
disease on the presumptive list in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  This provision became effective on 
December 27, 2001.  As the new provision is clearly 
liberalizing, it is applicable to the issues on appeal. See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be rebuttably 
presumed to have been incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The presumptive period for these 
conditions is any time after service, except that chloracne 
or other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy have a presumptive period of one year, and 
respiratory cancers 30 years, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service. 38 U.S.C.A. § 1116 (West Supp. 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2001); McCartt v. West, 12 Vet. App. 
164 (1999).

The term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e) (2001).

In this case, the veteran's DD Form 214 and service personnel 
records indicate that he served for nearly one year in the 
Republic of Vietnam during the Vietnam era (between November 
1970 and November 1971).  As such, he is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e).  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).

However, although the veteran is presumed to have been 
exposed to herbicide agents given the nature of his service, 
there is no evidence of a diagnosis of any of the conditions 
subject to presumptive service connection based on such 
herbicide exposure.  Specifically, one of the conditions for 
which the veteran is seeking service connection based on 
exposure to herbicides is numbness of the hands.  However, 
there is no evidence that he has been diagnosed as having 
peripheral neuropathy since discharge.  Rather, as reflected 
in a private outpatient record dated in September 1996 and 
confirmed in an upper extremity nerve conduction study 
conducted in May 1998, he has been diagnosed as having 
bilateral carpal tunnel syndrome.     

Neither carpal tunnel syndrome nor any of the remaining 
conditions for which the veteran is seeking service 
connection based on exposure to herbicides (a right shoulder 
condition, a right hand condition, a skin condition (to 
include allergies), a blood condition, and memory loss) are 
listed conditions subject to presumptive service connection. 
Therefore, the presumption for service incurrence based on 
exposure to herbicide agents is not applicable in this case.

Although the veteran does not have a disease subject to 
presumptive service connection based on exposure to 
herbicides, service connection might be established 
alternatively by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the Board finds that there is no competent 
evidence that the veteran has been diagnosed as having a 
condition which is related to service including presumed 
exposure to a herbicide in the Republic of Vietnam.

The record reflects that in conjunction with his May 1969 
entrance examination, the veteran denied any history of 
swollen or painful joints, skin diseases, broken bones, 
arthritis or rheumatism, bone, joint, or other deformity, 
painful or "trick" shoulder, or loss of memory or amnesia.  
Blood pressure was 132 systolic over 76 diastolic, and the 
remainder of the examination was normal.  

In April 1970, the veteran sought treatment after cutting his 
right hand.  He apparently had been at a party and was 
running with a beer bottle in his right hand when he tripped 
and fell.  Three stitches were applied to a two centimeter 
laceration on the right middle finger.  Approximately ten 
days later, the veteran was still complaining of pain and 
swelling of his right hand.  An x-ray revealed that a foreign 
body on the right palmar surface.  An unsuccessful attempt to 
surgically remove the foreign body was made in late May 1970, 
but the foreign body was eventually removed during surgery 
conducted in January 1971.  The veteran continued to seek 
outpatient treatment for an infection which resulted from the 
January 1971 surgery. 

While the veteran sought outpatient treatment for a left 
shoulder dislocation in March 1971, there is no evidence of 
any complaints or treatment in service related to his right 
shoulder.  A November 1971 separation examination was normal 
(blood pressure was 134/76).  

Private medical records include a private physician's October 
1980 note, which indicates that the veteran was treated in 
May 1978 for cardiospasm and pylorospasm secondary to 
anxiety.

On a private chest x-ray conducted in November 1988, the 
veteran's heart was remarkable for left ventricular 
prominence.  No abnormalities were noted on x-rays taken in 
November 1990 and December 1992.  In October 1993, he sought 
private outpatient treatment for right arm pain in his elbow 
and thumb after pulling on a wrench at work.  He had felt and 
heard a "snap."  He also complained of heart burn and chest 
pains.  Blood pressure was 150/104.  Following the 
examination the impressions included hypertension and 
tenderness of the epicondyle and olecranon. 

In July 1994, the veteran sought outpatient VA treatment for 
chest pains he had experienced during a walk.  He described 
the pain as a sharp ache lasting approximately 15 minutes.  
Following an examination, the diagnostic impression was chest 
pain, probable esophageal.  

The veteran sought private outpatient treatment for 
hypertension in February 1995 and October 1995.  In September 
1996, he sought private outpatient treatment for chest pain 
and numbness in both arms.  He told the examiner that he had 
been exposed to Agent Orange.  Following an examination, he 
was assessed as having chest pain and carpal tunnel syndrome.  
A private ECG study conducted in September 1996 revealed 
right bundle branch block and possible inferior myocardial 
infarction. 

The veteran underwent a VA neurological examination in June 
1997.  He reported that he had sprayed Agent Orange while in 
Vietnam.  He complained of, in part, intermittent numbness in 
both arms, and chronic hives which produced red and itchy 
welts (and for which he took medication).  On examination, 
blood pressure was 120/92 in the right arm and 130/92 in the 
left arm.  Examination of the heart revealed a normal sinus 
rhythm.  The PMI was not seen or felt, and the heart was not 
thought to be enlarged.  There were no murmurs or thrills.  
Examination of the extremities revealed no clubbing, 
cyanosis, or pedal edema.  The cranial nerves were intact and 
there was no obvious muscle atrophy or weakness.  Deep tendon 
reflexes were physiologic and there was no obvious sensory 
deficit.  Chest x-ray revealed no cardia enlargement or shift 
of the mediastinum.  The veteran was diagnosed as having, in 
pertinent part, history of chronic urticaria.  

In January 1998, the veteran sought private outpatient 
treatment for numbness and pain in his hands, right greater 
than left.  He reported that he worked as an auto mechanic.  
An upper extremity nerve conduction study was conducted in 
May 1998.  He complained of pain and discomfort in both 
hands, right greater than left.  Following the study, the 
impression was bilateral carpal tunnel syndrome, greater on 
the right than the left.  

The veteran sought VA treatment in June 1999 for assessed 
hypertension and arthritis of the right shoulder.  In 
September 1999, he reported having had pain in his right 
shoulder for 30 years following an injury in Vietnam.  He was 
assessed as having adhesive capsulitis of the right shoulder.  
The veteran continued to seek treatment for right shoulder 
pain in October 1999 and December 1999.  A December 1999 x-
ray of the right shoulder revealed degenerative changes. 

The record reflects that although the veteran has been 
diagnosed as having a number of conditions (including 
hypertension, bilateral carpal tunnel syndrome, degenerative 
arthritis and adhesive capsulitis of the right shoulder, 
right bundle branch block with possible inferior myocardial 
infarction, and chronic urticaria), there is no medical 
opinion relating any of these conditions to his service or to 
exposure to herbicides.  

The Board recognizes the veteran's sincere belief that he had 
developed these conditions as a result of Agent Orange 
exposure, but he is not a physician, and he is not qualified 
to express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, as 
there is no evidence of a current disability that can be 
related to exposure to herbicides, service connection for the 
veteran's claimed conditions is not warranted.

Moreover, concerning the claim for service connection for a 
"blood condition," the Board notes that the VA Secretary, 
under the authority of the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat.11, has determined, based on reports from 
the National Academy of Sciences and other medical and 
scientific studies, that the Agent Orange presumption does 
not apply to circulatory disorders.  Based on medical and 
scientific studies, the Secretary has concluded that credible 
evidence against an association between circulatory disorders 
and herbicide exposure outweighs the credible evidence for 
such an association, and that a positive association does not 
exist.  A summary of the medical and scientific evidence 
considered by the National Academy of Sciences and the VA 
Secretary is set forth at 64 Fed. Reg. 59232 (1999).

Furthermore, neither the veteran's arthritis nor hypertension 
was shown to have been manifested within the year after 
active service (i.e., November 1971).  Rather, hypertension 
was first diagnosed in October 1993, over 20 years after 
discharge, and x-ray evidence of arthritis was first found in 
December 1999, over 27 years after discharge.  Therefore, 
service connection on a presumptive basis for these 
disabilities under 38 C.F.R. § 3.309(a) is also not 
warranted.  

In sum, the weight of the credible evidence demonstrates that 
any claimed bilateral carpal tunnel syndrome with hand 
numbness, right shoulder disorder, right hand disorder, skin 
disorder, blood disorder, or memory loss, to the extent they 
have been diagnosed, became manifest many years after service 
and were not caused by any incident of service, including 
exposure to herbicide agents.  The claimed conditions are not 
shown to have been incurred in or aggravated by service. 

As the preponderance of the evidence is against the claims 
for service connection for bilateral carpal tunnel syndrome 
with hand numbness, a right shoulder disorder, a right hand 
disorder, a skin disorder, a blood disorder, and memory loss, 
claimed as due to exposure to herbicide agents, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied. 38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to notify and assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which, if any, will be 
retrieved by the Secretary).  

The substantial completeness of the veteran's application for 
service connection is not at issue, as he filed a VA Form 21-
526 (Veteran's Application for Compensation or Pension) in 
July 1994, and an informal written claim in August 1996.  In 
September 1996 and October 1996, the RO sent the veteran 
letters discussing the types of evidence he could submit in 
support of his claim.  In April 1997, the RO sent the veteran 
a rating decision and a letter referencing the evidence 
needed to establish service connection.  A statement of the 
case was sent in June 1997.  Supplemental statements of the 
case were issued in November 1997, September 1999, May 2000, 
and June 2000.  The Board remanded the veteran's case in 
December 2000 to ensure compliance with VCAA.  In April 2001, 
the RO sent the veteran a detailed letter discussing the VCAA 
and the types of evidence he could submit.  Another 
supplemental statement of the case was issued in May 2002.  

Thus, in the course of this appeal, the veteran has been sent 
a rating decision, a statement of the case, five supplemental 
statement of the case, a Board remand, and numerous letters 
discussing evidence and assistance needed to establish his 
claim for service connection.  Together, these documents have 
listed the evidence considered, the legal criteria for 
determining whether service connection could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claim for service 
connection.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The record shows that the RO has obtained the veteran's 
service medical records, service personnel records, private 
and VA treatment records, and the report of the VA 
examination conducted in June 1997.  While the veteran 
indicated in October 1996 that he had undergone an Agent 
Orange-related examination at the VA Medical Center (VAMC) in 
Providence, Rhode Island, the Providence VAMC advised the RO 
(later that same month) that it had no such examination 
report.  The veteran has not indicated that there are any 
outstanding records to be considered.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  In this case, the veteran was given a 
VA medical examination in June 1997, which included a chest 
x-ray.  The examination and x-ray reports have been 
associated with the claims file and were reviewed by the 
Board.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case a second time to the 
RO, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for specific consideration under VCAA, poses no harm 
or prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome with hand numbness, a right shoulder disorder, a 
right hand disorder, a skin disorder, a blood disorder, and 
memory loss, claimed as secondary to exposure to herbicide 
agents in Vietnam, is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

